Appeal from a judgment of the Supreme Court at Special Term (Levine, J.), entered October 9, 1981 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to compel respondent to accept certain letters written by petitioner for mailing. In the instant petition, petitioner contends that respondent improperly refused to mail certain letters he had written to three attorneys. However, petitioner failed to pursue the administrative remedy available to him under section 139 of the Correction Law. Due to this fact, Special Term dismissed the petition, without prejudice to renewal upon exhaustion of administrative remedies. Since petitioner failed even to allege that he has exhausted the available administrative remedy, Special Term’s judgment must be affirmed (see Matter of Patterson v Smith, 53 NY2d 98). Judgment affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Weiss, JJ., concur.